Opinion issued December 10, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00412-CV
                            ———————————
                        GENEVA COLBERT, Appellant
                                         V.
                     PINNACLE ON WILCREST, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1131972


                          MEMORANDUM OPINION

      Appellant, Geneva Colbert, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a), 38.8(a). After being notified that this appeal was subject to dismissal,

appellant did not adequately respond. See TEX. R. APP. P. 42.3(b), (c).
      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                PER CURIAM
Panel consists of Justices Keyes, Goodman, and Countiss.




                                       2